DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Beckman et al. (US Pub. 20170154618) discloses a sound collection device comprising: a sensor configured to detect a state of at least one of the sound collection device or a device equipped with the sound collection device, or both; a database of noise sounds; a microphone; and an electronic controller including a signal processing unit configured to read at least one noise sound from the database based on a detection value that the sensor detects, and carry out a noise reduction process to reduce noise from a sound signal acquired by the microphone based on the at least one noise sound read from the database.  
However, Beckman fails to teach the combination of a sound collection device comprising:  a sensor configured to detect a state of at least one of the sound collection device or a device equipped with the sound collection device, or both as a detection object; a microphone; a database of noise sounds in which the noise sounds, which have been generated by the detection object to be detected by the sensor and acquired using the microphone in advance in a state in which only the noise sounds are              
Regarding independent claim 14, the prior art of record, Beckman, discloses a sound collection method comprising: detecting a state of at least one of a sound collection device or a device equipped with the sound collection device, or both; reading a noise sound based on a detection value obtained by the detecting from a database of noise sounds; and carrying out a noise reduction process to reduce noise from a sound signal acquired by a microphone based on the noise sound read from the database.  
However, Beckman fails to teach the combination of a sound collection method comprising:  acquiring in advance, by using a microphone, noise sounds generated by a detection object to be detected by a sensor in a state in which only the noise sounds are acquirable by the microphone, and recording the noise sounds in a database of the noise sounds such that the noise sounds are associated with detection values of the detection object to be detected; detecting a state of at least one of a sound collection device or a device equipped with the sound collection device, or both; reading at least one noise sound based on a detection value obtained by the detecting from the database of the noise sounds; and carrying out a noise reduction process to reduce noise from a sound signal acquired by the microphone based on the at least one noise sound read from the database.  
Regarding independent claim 21, the prior art of record, Beckman discloses a sound collection device comprising:  a sensor configured to detect a state of at least one of the sound collection device or a device equipped with the sound collection device, or both; a database of noise sounds; a microphone; and an electronic controller including a signal processing unit configured to read at least one noise sound corresponding to a detection value that the sensor detects, and carry out a noise reduction process to reduce noise from a sound signal acquired by the microphone based on the at least one noise sound read from the database.  
However, Beckman fails to teach the combination of a sound collection device comprising:  a sensor configured to detect a state of at least one of the sound collection device or a device equipped with the sound collection device, or both; a database of noise sounds; a microphone; and an electronic controller including a signal processing unit configured to read at least one noise sound corresponding to a detection value that the sensor detects from the database based on the detection value, and carry out a noise reduction process to reduce noise from a sound signal acquired by the microphone based on the at least one noise sound read from the database, thereby extracting a target sound, the signal processing unit being configured to carry out the noise reduction process by obtaining a noise spectrum based on a frequency characteristic of the at least one noise sound read from the database and adjusting a frequency gain of the sound signal obtained by the microphone, thereby extracting the target sound.  The distinct features, as disclosed in independent claims 1, 14 and 21 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654